UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6700


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MAX ORVEL PLUMLEE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:94-cr-00002-JEB-1)


Submitted:   November 17, 2011            Decided:   November 22, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Max Orvel Plumlee, Appellant Pro Se.        Kevin Michael Comstock,
Assistant  United  States  Attorney,       Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Max Orvel Plumlee seeks to appeal the district court’s

order treating his self-styled “Motion to Vacate Sentence” as a

successive     28    U.S.C.A.       § 2255         (West   Supp.     2011)    motion,      and

dismissing it on that basis. *               The district court’s order is not

appealable      unless        a    circuit         justice     or     judge       issues    a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2006).

A   certificate       of      appealability          will     not    issue        absent   “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies    this    standard     by

demonstrating        that     reasonable           jurists    would       find     that    the

district      court’s      assessment      of       the    constitutional         claims   is

debatable     or     wrong.        Slack   v.       McDaniel,       529   U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion    states    a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.


     *
       Although the district court also found that Plumlee’s
motion was time-barred under the Antiterrorism and Effective
Death Penalty Act of 1996, because Plumlee’s motion was a
successive § 2255 motion, the district court lacked jurisdiction
to consider the timeliness of Plumlee’s motion.       See United
States v. Winestock, 340 F.3d 200, 205 (4th Cir. 2003).



                                               2
at   484-85.      We   have   independently       reviewed     the   record   and

conclude   that    Plumlee    has   not    made    the   requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and    argument    would    not   aid   the   decisional

process.



                                                                      DISMISSED




                                      3